DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Applicant’s amendments and arguments, filed 12/04/2020, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Winter (USPN 9,924,817) teaching the claim amendments pertaining to the removable skin.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laghi (US Patent No. 9,743,463), and further in view of Winter (US Patent No. 9,924,817).
Re: Claim 1, Laghi discloses the claimed invention including An apparatus for the melting of depilatory wax, the apparatus comprising:
a housing (1) including a receptacle (4) (Fig. 1);
a heating element (3) in thermal contact with the receptacle (Fig. 1, Col. 5, lines 16-17, heating element in contact with receptacle); and a control mechanism (19) configured to execute operations (Figs. 6-7) including at least: determining when to activate based on one or more first parameters (Col. 5, lines28-40, activates according to parameters); turning on the heating element based on a determination of when to activate (Col. 5, lines 28-40, heat activated according to parameters); controlling temperature (20) of the heating element based on one or more second parameters (Col. 7, lines 23-26, temperature controlled via temp sensing); and deactivating the heating element based on one or more third parameters (Col. 8, lines 1-19, deactivating heating based on third parameter i.e. the heat cycle);
Laghi disclose the claimed invention except for a removable skin. However, Winter teaches a smooth flexible removable skin (100) that is removably placeable on the housing to protect the housing from fluid deposits and is substantially shaped (120) to cover the top surface (112) of the housing without covering the opening of the receptacle (Winter: Figs. 1-2, Col. 2, lines 49-62 skin is made of a smooth flexible elastomer; Col. 5, lines 44-46, made to accept many shapes).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a oblate hemispheric elastomer skin as taught by Winter, since Winter states in column 5, lines 55-57 provides a soft and resilient sleeve for a container that enhances control of the container in use and 
Re: Claim 3, Laghi discloses the claimed invention including the one or more first parameters, the one or more second parameters, or the one or more third parameters comprises input from a timer (Col. 13, lines 35-45, timer input).
Re: Claim 4, Laghi discloses the claimed invention including the one or more first parameters, the one or more second parameters, or the one or more third parameters comprises input from a program schedule (Col. 13, lines 19-28, a program schedule is run based on parameters).
Re: Claim 7, Laghi discloses the claimed invention including the one or more first parameters, the one or more second parameters, or the one or more third parameters comprises detection of a programmed sound volume or pattern (Col. 7, lines 33-40, detects a programed sound pattern of electrical mechanical pulses).
Re: Claim 21, Laghi in view of Winter discloses the claimed invention including he removable skin is comprised of a silicone-based polymer (Winter: Col. 2, lines 50-51, silicone skin).
Re: Claim 22, Laghi discloses the claimed invention including the heating element is configured to be able to adjust heating amounts based on instruction from the control mechanism (Col. 7, lines 10-12, heating element controlled/adjusted via control mechanism).
Re: Claim 23, Laghi in view of Winter discloses the claimed invention including the removable skin is comprised of a substance with a melting point higher than 150 
Re: Claim 24, Laghi in view of Winter discloses the claimed invention including the housing further comprises a flange (112) and the removable skin further comprises an aperture (120) configured to receive the flange (Winter: Figs. 1, Col. 3, lines 49-62 skin aperture receives flange).
Re: Claim 25, Laghi in view of Winter discloses the claimed invention including the removable skin is a single unified piece (Depicted as a unitary piece in Figs. 1-2).
Re: Claim 26, Laghi in view of Winter discloses the claimed invention including the removable skin is configured to deform to be removed from the top surface of the housing (Figs. 1-2, Col. 3, lines 48-51, deforms for removal).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laghi (US Patent No. 9,743,463) and Winter (US Patent No. 9,924,817) as applied to claim 1 above, and further in view of Alexander (US Patent No. 9,814,331)
Re: Claim 2, Laghi discloses the claimed invention except for low level notifications. However, Alexander discloses a device with a control mechanism configured to execute operations comprising detecting when the amount of wax in the receptacle is low; and automatically transmitting a restock request via a communication link in response to detection that an amount of wax is low (Col. 5, lines 33-40, sensing liquid level and transmitting that to the user for refill).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include generating empty receptacles requests as taught by Alexander, since Alexander states in column 63, lines46-53 that such a modification of .
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laghi (US Patent No. 9,743,463) and Winter (US Patent No. 9,924,817) as applied to claim 1 above, and further in view of Wegelin (US Patent No. 8,965,595).
Re: Claim 5-6, Laghi discloses the claimed invention except for proximity and light detection. However, Wegelin discloses a device including the one or more first parameters, the one or more second parameters, or the one or more third parameters comprises detection (21) of a person within a specified distance from the apparatus, and detection (22) of a specified brightness of light (Col. 3, lines 24-31, proximity detection and light detection).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include proximity and light detection as taught by Wegelin, since Wegelin states column 3, lines 24-31 that such a modification allows for the detection of the presence of the user, and determines whether lights are on and/or whether it is daytime. Such detections provide for greater automation of the device, allowing for automatic start up when user is detected and automatic turn off when the user leaves the room and turns the off the lights but forget to turn off the device, thus providing safety and energy saving properties to the overall device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karabedian, Harvey, Mandachescu, Jesseph, Dill-Schmidt, and Kramer are cited disclosing unclaimed aspects of removable skins for containers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754